UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7859


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LOUIS ANTONIO   BRYANT,   a/k/a   Tinio,   a/k/a   Black,   a/k/a   B
Stacks,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.     Norman K. Moon,
Senior District Judge. (3:04-cr-00047-NKM-RSB-1; 3:13-cv-80668-
NKM)


Submitted:   February 11, 2014             Decided:   February 25, 2014


Before MOTZ, FLOYD, and THACKER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Louis Antonio Bryant, Appellant Pro Se. Ronald Mitchell Huber,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Louis    Antonio           Bryant       seeks    to    appeal        the    district

court’s order denying his motion for reconsideration, denying as

moot his motion to compel and treating his “Addendum to § 2255”

as a successive 28 U.S.C. § 2255 (2012) motion, and dismissing

it for lack of authorization from this court.

                 We   affirm         that    part    of     the    district       court’s          order

denying reconsideration and denying as moot the motion to compel

on    the   reasoning           of    the     district         court.          United       States   v.

Bryant,      Nos.        3:04-cr-00047-NKM-RSB-1;                  3:13-cv-80668-NKM               (W.D.

Va. Oct. 29, 2013).

                 That part of the district court’s order denying the

“Addendum to § 2255” as a second or successive § 2255 motion is

not    appealable         unless        a    circuit        justice       or    judge       issues     a

certificate of appealability.                       28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate         of     appealability             will     not        issue     absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                           When the district court denies

relief      on    the    merits,        a    prisoner       satisfies          this    standard      by

demonstrating            that    reasonable              jurists       would     find       that     the

district         court’s       assessment       of       the     constitutional             claims   is

debatable        or     wrong.         Slack     v.       McDaniel,       529     U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

                                                     2
prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,     and      that       the    motion     states         a   debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Bryant has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.

               Additionally,      we    construe          Bryant’s     notice           of    appeal

and    informal    brief     as    an    application          to     file       a       second   or

successive § 2255 motion.               United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).               In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

       (1) newly discovered evidence that . . . would be
       sufficient to establish by clear and convincing
       evidence that no reasonable factfinder would have
       found the movant guilty of the offense; or

       (2) a new rule of constitutional law, made retroactive
       to cases on collateral review by the Supreme Court,
       that was previously unavailable.

28    U.S.C.    § 2255(h)    (2012).           Bryant’s       claims       do       not      satisfy

either of these criteria.                Therefore, we deny authorization to

file a successive § 2255 motion.

               We dispense with oral argument because the facts and

legal    contentions    are       adequately             presented    in    the         materials




                                               3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                     4